 

 

FIFTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into as of the 30th day of August, 2001, by and
among the financial institutions party to the Loan Agreement (as defined herein)
from time to time (the "Lenders"), BANK OF AMERICA, N.A., formerly NATIONSBANK,
N.A., as agent for the Lenders (the "Agent"), COLLINS INDUSTRIES, INC., a
Missouri corporation ("Collins"), COLLINS BUS CORPORATION, a Kansas corporation
("Bus"), WHEELED COACH INDUSTRIES, INC., a Florida corporation ("WCI"), CAPACITY
OF TEXAS, INC., a Texas corporation ("Capacity"), MOBILE TECH CORPORATION, a
Kansas corporation ("Mobile"), WORLD TRANS, INC., a Kansas corporation ("World
Trans"), BRUTZER CORPORATION, an Ohio corporation ("Brutzer"), MID BUS, INC., an
Ohio corporation ("Mid Bus"), and MOBILE PRODUCTS, INC., a Kansas corporation
("Mobile Products", and, together with Collins, Bus, Capacity, Mobile, WCI,
World Trans, Brutzer and Mid Bus, the "Borrowers" and each, a "Borrower").

W

I T N E S S E T H :



WHEREAS, the Agent, the Lenders and the Borrowers entered into that certain
Amended and Restated Loan and Security Agreement, dated as of July 31, 1998 (as
amended, the "Loan Agreement"), pursuant to which the Lenders agreed to extend
certain financial accommodations to the Borrowers; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders extend the
stated maturity date of the various credit facilities provided for in the Loan
Agreement; and

WHEREAS, the Agent and the Lenders are willing to do so on the terms set forth
herein and in the Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Loan Agreement.

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended by:

(a) deleting the definitions of "Term Loan Termination Date" and "Termination
Date" set forth in Section 1.1 and substituting the following in lieu thereof:

"Term Loan Termination Date" means the earlier of the Termination Date or
December 31, 2002.

"Termination Date" means December 31, 2002, such earlier date as all Secured
Obligations shall have been irrevocably paid in full and the Revolving Credit
Facility shall have been terminated, or such later date as to which the same may
be extended pursuant to the provisions of Section 2.5.

(b) inserting a new Section 11.1(e) as follows:

(e) Minimum Availability. The Availability at any time from and after August 30,
2001 to be less than $3,000,000.

3. Reaffirmation of Representations and Warranties. The Borrowers hereby
restate, ratify, and reaffirm each and every term, condition, representation and
warranty heretofore made by them under or in connection with the execution and
delivery of the Loan Agreement as amended hereby and the other Loan Documents
(in each case, as amended through and including the date hereof) as fully as
though such representations and warranties had been made on the date hereof and
with specific reference to this Amendment and the Loan Documents.

4. Fees, Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and enforcement of this Amendment and all other Loan Documents and any other
transactions contemplated hereby, including, without limitation, the reasonable
fees and out-of-pocket expenses of legal counsel to the Agent.

5. No Event of Default; No Offset, Counterclaim. To induce the Lenders to enter
into this Amendment, the Borrowers hereby (a) represent and warrant that, as of
the date hereof and after giving effect to the terms hereof, there exists no
Default or Event of Default under the Loan Agreement or any of the Loan
Documents; and (b) acknowledge and agree that no right of offset, defense,
counterclaim, claim, causes of action or objection in favor of the Borrowers
against the Agent or any Lender exists arising out of or with respect to any of
the Secured Obligations, the Loan Agreement, any of the other Loan Documents, or
with respect to the administration or funding of the Loans.

6. Further Action. The Borrowers agree to take such further action as the Agent
shall request in good faith in connection herewith to evidence the amendments
herein contained to the Loan Agreement, including, without limitation, promptly
paying any mortgage, recording or similar tax with respect to the Mortgages or
obtaining any title insurance endorsement with respect thereto, in each case as
the Agent may deem necessary in connection with the extension of the stated
maturity date of the Secured Obligations contemplated hereby. Without limiting
the generality of the foregoing, the Borrowers acknowledge and agree that
additional mortgage taxes will be due and payable with respect to the Mortgage
for the Real Estate located in Major County, Oklahoma, and the Borrowers agree
to promptly pay such taxes and take such other action with respect thereto as
the Agent may reasonably request. The Borrowers also agree that the Agent may
pay any such taxes directly and charge the Borrowers' Loan Account for such
amount.

7. Miscellaneous. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Amendment shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. This Amendment shall be governed
by, and construed in accordance with, the laws of the State of Georgia, other
than its laws respecting choice of law. As amended hereby, the Loan Agreement
shall be and remain in full force and effect, and shall constitute the legal,
valid, binding and enforceable obligations of the Borrowers to the Agent and the
Lenders.

 

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

COLLINS INDUSTRIES, INC.

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

COLLINS BUS CORPORATION

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

WHEELED COACH INDUSTRIES, INC.

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

CAPACITY OF TEXAS, INC.

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

MOBILE-TECH CORPORATION

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

WORLD TRANS, INC.

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

BRUTZER CORPORATION

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

MID BUS, INC.

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

MOBILE PRODUCTS, INC.

By: /s/ Larry W. Sayre



Larry Sayre

Chief Financial Officer

 

 

AGENT:

BANK OF AMERICA, N.A., as Agent

By: /s/ Gaye Stathis

Gaye Stathis

Vice President

LENDER:

BANK OF AMERICA, N.A.

By: /s/ Gaye Stathis

Gaye Stathis

Vice President

 

CONSENT AND CONFIRMATION OF GUARANTOR

The undersigned, in its capacity as a Guarantor under the Guaranty dated as of
July 31, 1998 (as modified or amended to date, the "Guaranty"; unless otherwise
defined herein, terms defined in the Guaranty are used herein as therein
defined), in favor of the Agent, for the benefit of the Lenders, hereby
confirms, for the benefit of the Borrowers, the Agent and the Lenders, that (1)
the undersigned is an Affiliate of the Borrowers, (2) the undersigned has
received a copy of the Fifth Amendment to Amended and Restated Loan and Security
Agreement (the "Fifth Amendment") among the Borrowers, the Lenders and the Agent
and consents to the Fifth Amendment, and (3) the Guaranty of which the
undersigned is a maker constitutes a continuing, unconditional guaranty of the
Secured Obligations under and as defined in the Amended and Restated Loan and
Security Agreement among the Borrowers, the Lenders and the Agent dated as of
July 31, 1998, as amended from time to time, including the Fifth Amendment. The
undersigned is and continues to be liable under the Guaranty in accordance with
the terms thereof, notwithstanding the execution and delivery of the Fifth
Amendment.

Dated: August 30, 2001

COLLINS INTERNATIONAL, INC.

 

By: /s/ Larry W. Sayre



Larry Sayre

Vice President of Finance and Chief Financial Officer

 

CONSENT AND CONFIRMATION OF GUARANTORS



The undersigned, each in its capacity as a Guarantor under the Guaranty dated as
of April 21, 1995 (as modified or amended to date, the "Guaranty"; unless
otherwise defined herein, terms defined in the Guaranty are used herein as
therein defined), in favor of the Agent, for the benefit of the Lenders, hereby
confirm, for the benefit of the Borrowers, the Agent and the Lenders, that (1)
each of the undersigned is an Affiliate of the Borrowers, (2) each of the
undersigned has received a copy of the Fifth Amendment to Amended and Restated
Loan and Security Agreement (the "Fifth Amendment") among the Borrowers, the
Lenders and the Agent and consents to the Fifth Amendment, and (3) the Guaranty
of which each of the undersigned is a co-maker constitutes a continuing,
unconditional guaranty of the Secured Obligations under and as defined in the
Amended and Restated Loan and Security Agreement among the Borrowers, the
Lenders and the Agent dated as of July 31, 1998, as amended from time to time,
including the Fifth Amendment. Each of the undersigned is and continues to be
liable under the Guaranty in accordance with the terms thereof, notwithstanding
the execution and delivery of the Fifth Amendment.



Dated: August 30, 2001

COLLINS FINANCIAL SERVICES, INC.

 

By: /s/ Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

 

GLOBAL CAPTIVE CASUALTY &

SURETY COMPANY

 

By: /s/ Larry W. Sayre

Larry Sayre

Chief Financial Officer